DETAILED ACTION
	This action is in response to the applicant’s reply filed on September 2, 2021. Claims 1-13, 21, and 24-25 are pending and addressed below. 

Response to Amendment
In response to the Applicant’s amendments to the drawings, to adjust the shading for reproduction, the objection to the drawings has been withdrawn.
Claims 14-20 and 22-23 are cancelled. Claim 21 is amended. Claims 1-3, 21, and 24-25 are pending and addressed below. 

Terminal Disclaimer
The terminal disclaimer filed on September 2, 2021 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of US Patent No. 10,900,304 has been reviewed and is accepted.  The terminal disclaimer has been recorded.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: Claims 1, 23, and 25 contain allowable subject matter over the closest prior art “herein Kerstetter, US 2015/9096809 (hereinafter Kerstetter)” and “herein Frosell, US 2013/0306318 (hereinafter Frosell)”, for the following reasons:

Kerstetter discloses a combination flow diverter including flow channel walls defining a flow channel, inlet walls defining an inlet to the flow channel, and transitional wall portions forming a transition between the inlet walls and the flow channel walls. The flow diverter directing inlet fluid flow into the flow channel at a flow rate via the inlet and directing downstream flow at a downstream flow rate in a downstream direction with the flow channel. 
Kerstetter does not disclose transitional wall portions at least in the downstream direction from the inlet, the transitional wall portions forming a transition curved in a direction of flow between the inlet walls and the flow channel walls, the transitional wall portions being configured to be sufficiently smooth 

Frosell discloses a fluid discharge apparatus for use in a subterranean well. The apparatus includes curved flow paths in the form of inserts. The curved surfaces act as transitional wall portions between the inlet of the flow path and the outlet of the flow path in order to alter the direction of fluid flow so that the fluid flows more longitudinally when it exits the flow paths. 
Frosell does not disclose the transitional wall portions being configured to be sufficiently smooth and the curve in the direction of flow to have sufficient radius of curvature to prevent cavitation within the flow channel at the transitional wall portions and immediately downstream of the transitional wall portions as the reduced flow area of insert 54 causes an increase in flow velocity as the fluid 12 exits at outlet 66, thereby enhancing the Coanda effect, whereby a fluid tends to flow along a surface bounding its flow and that such an increase in velocity would increase the propensity for cavitation. 

Kerstetter, as modified by Frosell, fails to suggest alone or in combination the limitations of “the transitional wall portions being configured to be sufficiently smooth and the curve in the direction of flow to have sufficient radius of curvature to prevent cavitation within the flow channel at the transitional wall portions and immediately downstream of the transitional wall portions” as recited in claims 1 and 25 and “the inlet wall portions...converging to a point upstream of the central bore to form a pyramid-shaped tip” as recited in claim 21.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CAROLINE N BUTCHER whose telephone number is (571)272-1623.  The examiner can normally be reached on Monday-Friday 10-6 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Waseem Moorad can be reached on (571)270-3436.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/CAROLINE N BUTCHER/Primary Examiner, Art Unit 3676